Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Henry Earl Miller petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his “motion to amend the unwarned recharacterized 3-page unlabeled letter.” He seeks an order from this court directing the district court to act. Our review of the district court docket sheets reveals that the district court denied the motions in text orders on December 29, 2009. Accordingly, because the district court has recently decided Miller’s motions, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.